USAA Federal Savings




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2015

                                      No. 04-15-00306-CV

                        Cynthia L. BARKMAN and Charles N. Barkman,
                                        Appellants

                                                 v.

                             USAA FEDERAL SAVINGS BANK,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV01936
                            Honorable Jason Wolff, Judge Presiding


                                         ORDER
       Appellants’ brief was due on August 5, 2015. See TEX. R. APP. P. 38.6(a). On August
24, 2015, after neither a brief nor a motion for extension of time was timely filed, we ordered
Appellants to show cause in writing by September 3, 2015, why this appeal should not be
dismissed for want of prosecution. See id. R. 38.8(a), 42.3(b), (c). On September 4, 2015,
Appellants filed a brief.
        Appellants’ brief does not contain any citations to the record in either the statement of
facts or argument sections. Contra id. R. 38.1(g) (“The statement [of facts] must be supported
by record references.”); id. R. 38.1(i) (“The brief must contain a clear and concise argument for
the contentions made, with appropriate citations to authorities and to the record.”). Further,
although it references certain documents as appendices, the brief contains no appendix. Contra
id. R. 38.1(k).
        While substantial compliance with Rule 38 may be sufficient, this court may order a
party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See id. R. 38.9(a).
We conclude that the formal defects described above constitute flagrant violations of Rule 38.
        Therefore, we STRIKE Appellants’ brief and ORDER Appellants Charles Barkman and
Cynthia L. Barkman to file an amended brief within TEN DAYS of the date of this order. The
amended brief must correct the violations listed above and fully comply with the applicable
rules. See, e.g., id. R. 9.4, 9.5, 38.1.
        If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellants] from filing another, and proceed as if [Appellants] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court